Citation Nr: 1535327	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a right shoulder injury, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1994 to September 1994, and on active duty from February 2003 to July 2004, including service in southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating in which the RO granted an increased rating of 30 percent for residuals of a right shoulder injury (right shoulder injury) from March 5, 2010 (the date of a claim for increase).  In May 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In April 2012, the Veteran and his mother testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In April 2014, the Board remanded the appeal for further development.

As explained in more  detail below, a review of the record raises a question as to whether the Veteran is unemployable due to his service-connected right shoulder disability.  As such, the Board has expanded the appeal (as reflected on the title page) to include the matter of the Veteran's entitlement to a TDIU due to such disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board notes that following the AOJ's most recent adjudication of the claim, the Veteran underwent VA examination on December 15, 2014 to assess the nature and severity of his service-connected right shoulder injury.  The report of that examination was not listed or addressed by the AOJ in the last SSOC, dated December 30, 2014, in which the AOJ declined to increase the Veteran's rating for the right shoulder disability because he had not reported for a November 2014 VA examination.  In July 2015, the Veteran's representative submitted argument in support of the Veteran's claim and acknowledged that the AOJ had neglected to consider the December 2014 VA examination, but no waiver of initial AOJ consideration was submitted with respect to the report of that examination.

Under these circumstances, the Board has no alternative but to remand the matter on appeal to the AOJ for reconsideration of the claim in light of the additional evidence, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

With respect to the matter of the Veteran's entitlement to a TDIU, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the rating for the Veteran's service-connected right shoulder disability is 30 percent, effective March 5, 2010; as such, the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU due to right shoulder injury are not met.  However, a TDIU, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

In December 2014, the Veteran, who is right handed, underwent VA examination, during which he disclosed that he has been laid off from jobs when employers notice that he is unable to do things without asking for assistance and that he has been forced to depend on his parents for support due to his inability to hold a job.  In July 2015, the Veteran's representative specifically asserted the Veteran's entitlement to TDIU due to his service-connected right shoulder disability.  Accordingly, the Board finds that the matter of the Veteran's entitlement to a TDIU has been reasonably raised as a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to his right shoulder injury, and after completing the action pertinent to such claim, the AOJ should adjudicate also the matter of the Veteran's entitlement to a TDIU due to his right shoulder injury, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record shows that VA treatment records dated up to March 2014 have been associated with the claims file.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v Derwniski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran s VA medical records dated since March 2014.

The AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claims on appeal (to particularly include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide notice to the Veteran of what is needed to support a claim for a TDIU due to service-connected residuals of right shoulder injury, to include on an extra-schedular basis.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time based on the facts found) pursuant to Hart v Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected right shoulder injury.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 2014.  Follow the procedures set forth in 38 C F R § 3 159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records.

In the letter, explain to the Veteran what is needed to support a TDIU due service-connected residuals of right shoulder injury, to include on an extra-schedular basis.

Also, clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

4.  If the Veteran responds assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C F R § 3 159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to include referral of the TDIU claim for extra-schedular consideration, if appropriate), adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include. with respect to the higher rating claim consideration of whether staged rating of the disability pursuant to Hart (cited above) is appropriate).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v West, 12 Vet. App. 369 (1999)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

